Appeal by defendant from a judgment of the County Court, Nassau County, rendered February 10, 1978, convicting him of robbery in the first degree and grand larceny in the third degree, upon a jury verdict, and imposing sentence. Judgment affirmed. Since the Court of *939Appeals has indicated that grand larceny, wherein proof is required that the items taken exceed a certain value, is not a lesser included offense of robbery in the first degree (as opposed to grand larceny by taking "from the person of another” [Penal Law, § 155.30, subd 5]), no error was committed in failing to dismiss the grand larceny conviction (see People v Acevedo, 40 NY2d 701, 707; see, also, People v Bowden, 56 AD2d 578). The evidence of guilt was overwhelming. We have considered the defendant’s other contentions and find them to be without merit. Suozzi, J. P., O’Connor, Lazer and Gulotta, JJ., concur.